DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 12-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. in U.S. Patent No. 8,566,441 B2, hereinafter referred to as Agarwal, in view of Lodhia et al. in Pub. No. US 2020/0145310 A1 (newly cited), hereinafter referred to as Lodhia, and Theimer et al. in Pub. No. US 2015/0134795 A1, hereinafter referred to as Theimer.
 	Referring to claim 1, Agarwal discloses a computer-implemented method performed by one or more processors (col. 6, lines 28-44) configured with specific instructions, the computer-implemented method comprising: determining a target latency for an application (i.e. aggregated latency records retrieved and analyzed by a latency service); receiving, at a network affiliated with a wireless service provider, data from a computing device associated with an application (col. 6, lines 52-55); receiving latency data identifying latencies associated with different locations within the network (col. 4, line 60 to col. 5, line 33); selecting, from a plurality of 
 	Agarwal differs from the claim, it fails to disclose that the target latency is specified by the application, which is well known in the art and commonly applied in communications field for providing desired/expected latency to further enhance the system efficiency.  Lodhia, for example, from the similar field of endeavor, teaches such conventional feature (abstract, paragraphs [0005]-[0006]).
 	Agarwal in view of Lodhia also fail to disclose the feature of: selecting the location is based, at least in part, on the target latency and the latency data and causing at least a portion of the processing for the application to be performed using the computing resources located at the location, which are well known in the art and commonly applied in wireless communications field for conventional application processing utilizing network latency schemes.  Theimer, for example, also from the similar field of endeavor, teaches such conventional features (paragraph [0138], claims 12, 13, 15 & 16), which can be easily adopted by one of ordinary skill in the art to implement in the method of Agarwal in view of Lodhia to further enhance the system capability and performance.
 	Referring to claim 5, Agarwal in view of Lodhia and Theimer disclose that selecting the location of computing resources to perform processing for the application comprises determining that a latency associated with the location is less than the target latency (col. 8, line 63 to col. 9, line 6 in Agarwal).
 	Referring to claim 6, Agarwal in view of Lodhia and Theimer disclose further steps, comprising selecting, from the plurality of locations associated with the network, a second location of computing resources to perform processing for the application based, at least in part, 
 	Referring to claim 7, Agarwal in view of Lodhia and Theimer disclose that the plurality of locations includes an eNodeB (col. 3, lines 46-50, 304 in FIG. 6 in Agarwal).
 	Referring to claim 8, Agarwal in view of Lodhia and Theimer disclose that selecting, from the plurality of locations associated with the network, the location of computing resources to perform processing for the application comprises determining that a first location within the network has a first latency that is greater than the target latency and that the location within the network has a latency that is less than or equal to the target latency (col. 8, line 44 to col. 9, line 6 in Agarwal).
 	Referring to claims 9, 12-14, claims 9, 12-14 are rejected for identical reasons as claims 1, 5, 6 and 8, except each claim is in non-transitory computer-readable media (CRM) claim format. 
 	Referring to claims 15, 18-20, claims 15, 18-20 are rejected for identical reasons as claims 1, 5, 6 and 8, except each claim is in system claim format.
Claims 2, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Lodhia and Theimer as applied to claims 1, 9 and 15 above, and further in view of Eidelman et al. in U.S. Patent No. 9,270,549 B2, hereinafter referred to as Eidelman.
 	Referring to claim 2, Agarwal in view of Lodhia and Theimer fail to disclose that receiving latency data comprises receiving data from one or more of network probes, internal network KPI measurements, or monitoring systems positioned at different locations within the network, which is also well known in the art and commonly applied in wireless communications field for 
 	Referring to claim 10, claim 10 is rejected for identical reasons as claim 2, except the claim is in non-transitory computer-readable media (CRM) claim format.
 	Referring to claim 16, claim 16 is rejected for identical reasons as claim 2, except the claim is system claim format.
Claims 3, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Lodhia and Theimer as applied to claims 1 and 9 above, and further in view of Shi et al. in Pub. No. US 2019/0132767 A1, hereinafter referred to as Shi.
 	Referring to claim 3, Agarwal in view of Lodhia and Theimer disclose receiving the latency data between the computing device and the cell site, between the cell site and the access point, and between the access point and destination computing device (FIG. 3 in Agarwal), but fail to disclose receiving latency data comprises receiving first latency data from a base station, second latency data from an intermediate gateway, and third latency data from a core network of the network, which are also well known and commonly adopted in wireless communications field for providing conventional network latency data collection.  Shi, for example, from the similar field of endeavor, teaches such conventional features (paragraphs [0038]-[0040]).
 	Referring to claim 4, Agarwal in view of Lodhia, Theimer and Shi disclose that determining the target latency and the related latency for the application comprises determining a value of the target latency based, at least in part, on a type of the application (col. 7, lines 34-50, col. 10, lines 45-59 in Agarwal; paragraphs [0042] and [0066] in Shi).
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Lodhia, Theimer and Eidelmanas applied to claims 15 and 16 above, and further in view of Shi.
 	Referring to claim 17, Agarwal in view of Lodhia, Theimer and Eidelmanas fail to disclose receiving latency data comprises receiving first latency data from a base station, second latency data from an intermediate gateway, and third latency data from a core network of the network, which are also well known and commonly adopted in wireless communications field for providing conventional network latency data collection.  Shi, for example, from the similar field of endeavor, teaches such conventional features (paragraphs [0038]-[0040]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   	Akeley, Gowda, Tseitlin et al., Pazos, Susarla et al., Joliveau et al. and Zachariassen et al. are additionally cited to show the common feature of target latency determination associated with application(s) similar to the newly added claimed feature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.